 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled to the recommendations concerning Weeks, Conterino, Doremus,Mangano, Meeuwisse, and Crossway, we adopt the Regional Direc-tor's recommendation as to those challenges.The Employer filed ex-ceptions to the Regional Director's findings and recommendation astoMurphy, Lawrence, and Wanczyk.The Regional Director found that Murphy, Lawrence, and Wan-czyk held the status of laid-off employees on the election date, andthat these employees had a reasonable expectancy of future employ-ment by the Employer as of such date, which rendered them eligibleto vote.Thus, his investigation disclosed that Murphy and Lawrencehad worked for the Employer as machinists, 41/2 and 11/2 years,respectively, prior to being laid off on November 7, 1958.He foundthat pursuant to the departmental seniority in force in the plant,Murphy would be entitled to recall first, and Lawrence second, in theevent additional machinists were required by the Employer.Hefound that Wanczyk, a braider, was first employed by the Employeron November 7, 1957; that prior to her layoff for economic reasonson November 7, 1958, she had twice been laid off and later recalled towork; and that her departmental seniority placed her next in linefor recall in the event additional braiders were required.We disa-gree with the Employer's position in its exceptions that the RegionalDirector's conclusions and recommendations as to Murphy, Lawrence,and Wanczyk are not based upon sufficient evidence.Accordingly,we adopt the Regional Director's findings that they were eligible tovote as of the time of the election, and shall order their ballotsopened and counted.[The Board directed that the Regional Director for the SecondRegion shall, pursuant to National Labor Relations Board Rules andRegulations, open and count the ballots of Weeks, Conterino, Dore-mus, Mangano, Murphy, Lawrence, and Wanczyk, and serve uponthe parties a revised tally of ballots, including therein the countof said challenged ballots.]1 On February 11, 1959,the General Counsel issued a formal complaint based upon acharge filed by Murphy alleging that his November 7, 1958, layoff violated Section 8(a) (3)of the Act.Our finding herein as to Murphy's eligibility to vote in no way affects theissues and the possible disposition of the pending unfair labor practice case.Wiese Plow Welding Co., Inc.andInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workers ofAmerica,AFL-CIO.Case No. 18-CA-864.April 6, 1959DECISION AND ORDEROn September 17, 1958, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in this proceeding, finding that the Respondent123 NLRB No. 73. WIESE PLOW WELDING CO., INC.617.had engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed with respect tosuch allegations.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following exceptions, modifica-tions, and additions :1.The Trial Examiner found and we agree that the Respondentindependently violated Section 8 (a) (1) of the Act by interrogatingemployees Floyd Moore, Glen Caldwell, and Cathleen Noe, and bythreatening the assembled employees with a reduction of employmentfrom 12 to 4 months at a meeting called by Respondent on August 16,1957.2.We also find, as did the Trial Examiner, and for the reasonsstated by him, that Moore was laid off and not recalled by the Re-spondent in violation of Section 8(a) (1) and (3) of the Act.3.Caldwell and Moore applied for membership in the ChargingUnion on July 29, 1957, and both engaged in union activities duringthe last week of their employment, August 12 through 16, 1957.Around August 1, 1957, Wiese, the Respondent's president, assignedCaldwell the task of inspecting forgings, in addition to his otherchores.On August 12, 1957, Miller, Caldwell's immediate super-visor, placed him on a hammer crew.Miller neither told Caldwellto continue inspecting nor to stop, but both Miller and Caldwelltestified that the hammer work was considered a fulltime job.OnAugust 16, 1957, Wiese called a meeting of the employees at whichtime he engaged in activities which the Trial Examiner, and theBoard, have found violative of Section 8(a) (1) of the Act.Duringthe course of that meeting Wiese was specifically told by Moore ofCaldwell's former union membership at a previous place of employ-ment.Monday, August 19, 1957, Moore and Caldwell were ter-minated-Caldwell allegedly for failing to perform his inspectionfunctions properly.The Trial Examiner found that the General Counsel failed toprove that Caldwell's discharge was violative of the Actbecausethe evidence does not establish that the Respondent had direct knowl-edge of Caldwell's activities on behalf of the Union and his applica- 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion for membership therein.We disagree with the Trial Examinerthat direct knowledge of an employee's concerted or union activitiesisa sine qua nonfor finding that he has been discharged because ofsuch activities.On the contrary, there is well established Boardand court precedent that such knowledge may be inferred from therecord as a whole.'On the basis of the entire record in this case and particularly thefollowing points in the record we conclude that such an inferenceshould and must be drawn : (1) the small number of employees at theplant (approximately 13) ; (2) the fact that Caldwell spoke in favorof the Union to other employees during the last week of his employ-ment ; 2 (3)Wiese's knowledge that Caldwell had been a union mem-ber at a previous place of employment; (4) the timing of the dis-charge, which took place immediately after union activity becameapparent; (5) the fact that the only two men who were active onbehalf of the Union were simultaneously discharged; and, (6) theabrupt discharges without prior warning such as had been given toemployees in the past. Indeed, in light of the specific informationgiven Wiese by Moore at the August 16 meeting, with regard to Cald-well's prior union membership, we think direct knowledge of Cald-well's activities may be imputed to the Respondent.Respondent contends that Caldwell was discharged because hefailed to perform his inspection duties properly, thereby necessitatingthe regrinding of approximately 700 defective plow points.However, we find this asserted reason was not the real one in viewof the fact that Caldwell was summarily discharged, although : (1)Caldwell told Wiese in Miller's presence that he had been reassignedby Miller to the fulltime job with the hammer crew and had notdone any inspecting during the period when the defective plowedges had been made; and (2) the cost of repair of the parts founddefective was admittedly small ($7.20 to $7.50).Viewed against the background of interference, restraint, and co-ercion, consisting of interrogation and threats of reprisal found tobe violative of Section 8 (a) (1) of the Act, and of the Respondent'sdiscrimination in violation of Section 8(a) (3) with respect to em-ployee Moore, and upon the entire record, we find that Caldwell wasdischarged in violation of Section 8(a) (3) because of his knowninterest in, and activities in behalf of, the Union.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the Labor Management Relations Act the National Labor Rela-1For exampleseeRadio Officers' Union of the Commercial TelegraphersUnion, AFL v.N.L.R.B.,347 U.S. 17 (1954) ;andPyne Moulding Company,Inc.,110 NLRB 1700.S Contrary to the findingof the TrialExaminer,the record discloses that Caldwellengaged insuch activitymore than once. WIESE PLOW WELDING CO., INC.619tions Board hereby orders the Respondent Wiese Plow Welding Co.,Inc.,Perry, Iowa, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in and activities on behalf of In-ternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, AFL-CIO, or any other labororganization by laying off employees, discharging employees, or inany other manner discriminating against its employees in regard totheir hire or tenure of employment.(b)Threatening its employees with loss of employment, bonuses,paid holidays, paid vacations, or other benefits if they engage inunion activities or interrogating its employees as to their union activ-ities, in a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assist International Union,United Automobile, Aircraft and Agricultural Implement Workers.ofAmerica, AFL-CIO, or any other labor organization, to bargainengage in concerted activities for the purpose of collective bargainingor other mutual aid and protection, or to refrain from engaging insuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asauthorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to Floyd Moore and Glen Caldwell immediate and fullreinstatement to their former or substantially equivalent positionsand make them whole for any loss of earnings suffered as a resultof the discrimination against them in the manner provided in "theRemedy" section of the Intermediate Report.'(b)Post at its plant at Perry, Iowa, copies of the notice attachedhereto marked "Appendix." 4 Copies of said notice, to be furnishedby the Regional Director for the Eighteenth Region, shall, after beingduly signed by an authorized representative of the Respondent, beposted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to employees3In accordance with our usual practice, the period from the date of the IntermediateReport to the date of this Decision and Order will be excluded in computing the amountof back pay due Glen Caldwell since the Trial Examiner did not recommend reinstatementor an award of back pay as to him.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Preserve and make available to the Board or its agents -uponrequest, for examination and copying, all payroll records, socialsecurity payment records,timecards,personnel records and reports,and all records necessary to analyze the amount of back pay due andthe rights of Floyd Moore and Glen Caldwell under the terms ofthisOrder.(d)Notify the Regional Director for the EighteenthRegion inwriting within 10 days from the receipt of this Decision and Order,what stepsit has taken to comply therewith.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations'Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalf'of International Union, United Automobile, Aircraft and Agri-cultural ImplementWorkers of America, AFL-CIO, or anyother labor organization, by laying off or dischargingemployees-or in any other manner discriminating against our employees inregard to their hire or tenure of employment.WE WILL NOT threaten our employees with loss of employment,.bonuses, paid holidays, paid vacations or other benefits if theyengage in union activities, or interrogate our employees as tottheir union activities, in a manner constituting interference,.restraint, or coercion in violation of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, or-coerce our employees in the exerciseof their rightto self -organ-ization, to form labor organizations, to join or assist Interna-tional Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act. WIESE PLOW WELDING CO., INC.621WE WILL offer to Floyd Moore and Glen Caldwell immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of our discrimination againstthem.All our employees are free to become or remain or to refrain frombecoming or remaining members of International Union, UnitedAutomobileAircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.WIESE PLOW WELDING CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERA charge and an amended charge having been filed and served, a complainthaving been issued and an answer having been filed in the above-entitled case, ahearing pursuant to notice was held before W. Gerard Ryan, the duly designatedTrial Examiner.The issues presented by the pleadings are whether Wiese Plow Welding Co.,Inc., herein referred to as the Respondent, violated Section 8(a)(1) of the LaborManagement Relations Act, 1947, herein referred to as the Act, by unlawfulinterrogation and threats of reprisal; and Section 8(a)(3) and (1) of the Act bydischarging employee Glen M. Caldwell and laying off employee Floyd Moore.The above-named Union is herein referred to as the Union.At the hearing all parties were represented, were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce evidence pertinentto the issues, to argue orally upon the record, and to file briefs and proposedfindings of fact and conclusions of law.The parties waived oral argument.TheRespondent has filed a motion to dismiss the complaint and a brief.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted, and I find that the Respondent,at all times herein material, has been and now is a corporation located in Perry,Iowa, where it is engaged in the manufacture of tillage tools and repair points.In the calendar year 1957, the Respondent's sales of its products shipped to pointsoutside the State of Iowa were valued in excess of $50,000. It is conceded and Ifind that the Respondent at all times material herein is and has been engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion,United Automobile, Aircraft and AgriculturalImplementWorkers of America, AFL-CIO, is a labor organization withinthemeaning ofthe Act. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The violation of Section 8(a)(1)The complaint alleged that the Respondent since on or about August 16, 1957,has interfered with, restrained, and coerced its employees in violation of Section8(a)(1) of the Act, by its president, Lee O. Wiese, on or about August 16, 1957,interrogating its employees regarding their union activities and membership; andthreatening them with reprisals if they engaged in concerted union activities ordesignated a union as their bargaining representative.The Respondent's supervisors are Lee O. Wiese, president;Martin J.Miller,superintendent of the plant; and Dude Rector (supervisor of employee ColleenNoe) who, for purposes of brevity, will be referred to by their surnames.In the summer of 1957, the Union herein was engaged in organizing activitiesat the plant of* the Osmonson Manufacturing Company in Perry, Iowa.Thatcompany was engaged in the same line of business as the Respondent herein.On July 29, 1957, Floyd Moore and Glen M. Caldwell, employees of theRespondent, went together to a hotel in Perry and signed cards applying formembership in the Union.Neither informedWiese or Miller that they hadsigned cards.Moore did not tell any employees that he had signed a card andthere is no evidence that Caldwell ever told any employees that he had signeda card.About the time the Union herein began its organizing activities in the plant oftheOsmonson Company, Moore was also speaking to his fellow employees intheRespondent's plant about the advantages of the Union.Moore had formerlybeen a member of a union during the 7r/2 years he worked at the packinghouseof Swift & Company in Perry, Iowa, until it closed, prior to the time of hisemployment with the Respondent.Moore spoke to his fellow employees, includ-ing Eldon Rex and August Frantz, in the plant about the Union during lunchhours for 6 or 7 times in a period of 3-4 weeks, prior to August 19. On August15 or 16, when Moore was returning to the plant, Wiese was talking to AugustFrantz across the street from the plant; and when Moore approached, Wieseasked him what he thought about the Union after Wiese had remarked that hedid not think the Union would be good enough in the Respondent's plant.Moorereplied that he thought so.On the morning of August 16, 1957, employee ColleenNoe was told by Rector, that Wiese wanted her to go to Wiese's office. She wentas directed.Noe, who was a reluctant witness, testified that Miller and Rectorwere present in Wiese's office; that Wiese asked her what she thought about theUnion to which she replied that she did not like a union because of her pastexperience with one.Wiese asked her if she had heard of a union and she repiledthat she had heard rumors.When Wiese asked her who had talked to her aboutthe Union she named Floyd Moore.Her memory failed her when she was askedifshe named any other employees and she did not think she named Glen M.Caldwell.Wiese testified that in that interview, Noe told him that Moore hadbelonged to a union at the Swift & Company packinghouse in Perry; that Noetold him the boys were talking among themselves about the Union and that shementionedMoore when she was mentioning all the rest of the group.Wiesefurther testified that Noe told him that Floyd Moore was talking over on thebench with other employees in discussion of the Union.Caldwell testified therewas a lot of union talk going on among the employees around the plant and hestated his views to them as part of it on one occasion at break time around 3 p.m.during the week beginning August 12 to August 16, when he spoke to some ofthe employees at the plant about the advantages of a union.During the morningofAugust 16, about 9 a.m., Wiese questioned Caldwell, asking him if he hadheard any of the "guys" talking about the Union.Caldwell said he had not.Caldwell said further to Wiese, "The only thing here is naturally guys talkingunion about another plant as being organized."When Wiese said he recalled onlytwo employees who had been members of a union, Caldwell asked who they wereandWiese named Floyd Moore and Rex Knight.Caldwell did not enlightenWiese then that he, too, had been a member with Moore.During the conversa-tion, it was also brought out that only about two or three votes would be necessaryto get the Union into the Respondent's plant.Miller testified that prior to August 16, he had never heard the employees"talking union" among themselves at the plant; but that, through hearsay, heheard there had been talk of the Union-that he could not help but know.On Friday, August 16, 1957, Miller notified the employees that Wiese wouldspeak to them at break time (3 p.m.). The employees gathered together at thetime appointed.Wiese informed them they could join the Union if they wanted WIESE PLOW WELDING CO., INC.623to-that he could not stop them from joining; but if the Union did organize theplant he would add another shift and thereby operate the plant 4 months insteadof 12 months per year; and there would be an end to their bonuses, paid vaca-tions,and paid holidays.During the discussion,Wiese inquired from Mooreabout vacations, paid holidays, and paid vacations at Swift & Company, abovereferred to,whenMoore had been employed there.Once or twice beforeanswering,Moore turned to Caldwell for confirmation of his answers, whereuponWiese asked Caldwell directly if he, too, had been a member of the union.WhenCaldwell replied that he had been when he worked at the packinghouse, Wieseremarked, "I didn't know that."The foregoing interrogation by Wiese of Moore, Caldwell, and Noe as to theiropinions concerning the Union, added to further questioning of Noe concerningthe activities of all the rest of the employees, coupled with Wiese's threats toreduce employment from 12 months to 4 months per year and to eliminatebonuses, paid holidays, and paid vacations if the Union succeeded in organizingthe employees far exceeded the limits of free speech; and I accordingly findconstituted interference, restraint, and coercion by the Respondent in violation ofSection 8(a) (1) of the Act.B. The violation of Section 8(a)(3)The complaint alleged and the answer denied that on or about August 19,1957, the Respondent terminated the employment of Glen M. Caldwell and laidoff Floyd Moore, and at all times since has failed and refused to reinstate themfor the reason that they joined and assisted the Union and otherwise engaged inconcerted activities for the purpose of collective bargaining or other mutual aidor protection, all with the intent thereby to discourage membership in the Unionand the concerted activities of Respondent's employees.1.Glen M. CaldwellFrom December 1, 1952, to January 2, 1957, Caldwell worked as a forgeman(also referred to as a hammerman) for the Respondent.A crew of three menworked on the 2,000-pound hammer, and a crew of two men worked on the1,500-pound hammer.Up to January 2, 1957, Caldwell worked about equallyon both hammers, usually working 1 day on the 2,000-pound hammer and thenext day working on the 1,500-pound hammer. From January 2, 1957, until thelatter part of May 1957, Caldwell was out because of illness which necessitatedthe removal of a kidney.He returned to work in the latter part of May anduntilAugust 12, 1957, did odd jobs, running the rattler, working in the machineshop, grinding dies, and cleanup work, including sweeping the house of Wiese.On August 1, 1957, Caldwell was called to the office of Wiese.Wiese asked himifhe would be interested in doing inspecting work as Wiese was concerned by thenumber of defective items that were being manufactured. It was understood thatthis inspection work would take not more than 45 minutes in the morning andthe same in the afternoon during which times Caldwell was to inspect the furnace,hammers, and shears to see that they were in proper working condition and tosee that the dies were set and that the points were coming out in first-classcondition.Caldwell accepted that assignment and his pay was increased from$1.25 to $1.30 per hour. In addition to the inspection work, Caldwell continuedto do odd jobs working in the machine shop on dies from August 1 to August 12.On August 12, 1957, Miller told Caldwell that employee Lester Pohl had quit,leaving him short one man, and asked Caldwell if he thought he could stand theheat working with the crew on the 2,000-pound hammer.Caldwell said he wouldtry the job.He was given an increase in pay from $1.30 to $1.40 per hour forthatwork assignment.Miller did not tell him he was to continue inspectingwork when he assigned him to the hammer crew on August 12. Caldwell worked32 hours during the 5-day week beginning Monday, August 12, as a member ofthe hammer crew on the 2,000-pound hammer with employees Rex and Knight.Rex and Knight did the forging and Caldwell took the forged edges from thetrimming die and stacked them on a cart.For the 32 hours that Caldwellworked on the hammer crew he was paid $1.40 per hour and for the remaining8 hours during which he did factory labor work he was paid $1.15 per hour.Ithas been shown,supra,thatCaldwell went to a hotel in Perry, Iowa, withFloydMoore and both signed application cards to join the Union on July 29; 11 I find no merit to the Respondent's contentions that it is necessary for the GeneralCounsel to prove that as a result of the signed applications the applicants thereafter wereadmitted to membership in the Union. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatCaldwell on one occasion in the week beginning August 12 spoke to fellowemployees about the advantages of a union during the break time at 3 p.m.;his interrogation byWiese on August 16 and later during Wiese's remarks to theemployees at 3 p.m. on the same day informing Wiese when asked that he hadbelonged to a union prior to his employment by the Respondent in 1952.On Monday, August 19, 1957, when Caldwell reported for work, Miller in-formed him that Wiese wanted to see him in the office.Miller went to the officewhere Wiese had some defective plow edges that were made during the previousweek on his desk which he showed to Caldwell.Wiese said he would hire andfireuntilhe could find someone to look after the job of inspecting properly.Caldwell toldWiese he had not done any inspecting that week because he waspart of the hammer crew.Wiese said to him: "You're through."The recordcontains conflicting testimony as to whether Caldwell or anyone else did anyinspectingwork that week.Miller testified that he (Miller) did not make anyinspections, but Caldwell later testified that he (Caldwell) had shut down thehammer once during that week because it was producing faulty work.Caldwelltestified that during that week Miller and employee Zimmerle did inspection work.The record shows that approximately 700 defective plow points were regroundas a result of their faulty manufacture in the week beginning August 12.TheRespondent has introduced into the record evidence tending to support its defensethatCaldwell was discharged for cause and not for the reasons alleged in thecomplaint.There is no doubt that the discharge of Caldwell was abrupt andwithout prior warning such as had been given to some employees in the past;that no complaints had ever been made about Caldwell's other work which hadnot included inspection duties; all of which evidence may support, in a propercase, an inference that a discharge was violative of the Act. It is a necessaryprerequisite before a violation of Section 8(a)(3) can be found to establish thattheRespondent knew of Caldwell's signing an application card for membershipin the Union and had knowledge of his union or concerted activities.When thathas been established, the question then arises as to whether the real and motivatingreasons for Caldwell's discharge were discriminatory reasons violative of the Act.If itcannotbe established that the Respondent had knowledge of Caldwell'ssigning the union card and of his activities on behalf of the Union, it is unneces-sary to examine further; because an employer may discharge for any cause or nocause provided only the discharge be not for reasons violative of the Act. If theRespondent had no knowledge of Caldwell's concerted activities, it follows thatitcould not have discharged him because of such activities.Thus the underlying question presented is what union activities did Caldwellparticipate in that were known to the Respondent and which could have motivatedthe Respondent to discharge him on August 19, 1957.Caldwell signed a card fortheUnion away from the plant on July 29, but there is no evidence that theRespondent knew it.By his own testimony, Caldwell's other union activity tookplace on only one occasion in the week of August 12, during break time (3 p.m.)when he discussed the Union with other employees.There is no evidence in therecord that the Respondent knew of that isolated instance.The only evidencesuggesting a discriminatory motive for his discharge is that Wiese learned fromCaldwell on August 16 that Caldwell had formerly been a member of a unionprior to his employment in 1952 by the Respondent. In the absence of anyknowledge by the Respondent that Caldwell had signed a union card or hadengaged in any concerted activities while employed by the Respondent, I findthat the Respondent's knowledge acquired on August 16 that Caldwell had been amember of a union prior to December 1952, is insufficient to sustain an inferencethat his discharge on August 19 was discriminatorily motivated in violation oftheAct.Accordingly, I find that the General Counsel has failed to prove bythe required preponderance of evidence that Caldwell was discharged for thereasons alleged in the complaint. I shall recommend that the complaint withrespect to the discharge of Caldwell be dismissed.2.Floyd MooreMoore was employed by the Respondent from July 9, 1956, until he was laid offon August 19, 1957. From July 9, until November 1956, Moore did outside workand from November he worked on the edge furnace until August 19, 1957.BeforeMoore began work on the edge furnace, Wiese told him he did not thinkhe could work with the hammer crew because of Moore's arm which had been WIESE PLOW WELDING CO., INC.625injured in the Service.On the edge furnace work, steel is heated in a furnaceand then run through an edge roller.Moore signed an application card for membership in the Union on July 29, ata hotel in Perry, Iowa.He was accompanied by Glen M. Caldwell who alsosigned a card at the same time.Moore did not inform Wiese or any of hisfellow employees that he had signed a card.He discussed the Union in the plantwith other employees during lunch hours, six or seven times, over a period of3 to 4 weeks prior to August 19, 1957.Wiese learned from questioning ColleenNoe, as set forthsupra,thatMoore had belonged to a union at the packinghouseof Swift & Company in Perry, Iowa, prior to his employment with the Respondent.Noe also told Wiese that Moore had talked with other employees in discussionof the Union and that Moore had also talked to her about the Union. Thequestioning byWiese as to what Moore thought of the Union on August 15 or16, and the events on August 16 at 3 p.m. when Moore spoke to the employeeshave been set forth above.Following the meeting on Friday afternoon August 16, in which Wiese threat-ened the employees with reprisals if the Union organized the plant, on the nextworking day, Monday, August 19, Moore was summoned to Wiese's office andlaid off.Wiese told him at the time that he would have to lay him off becausethe hammermen were griping that Moore was making more money than theywere.Wiese said in answer to Moore's inquiry that Moore's work had been"okay."The Respondent offered evidence that Moore was laid off because there was nofurther edge furnace work then to be done and that Moore had refused to dohammerwork because of an injured arm; and that Wiese further told him thatiftheRespondent ever started operations using a hammer smaller than the1,500-pound hammer,Moore should drop back to see if it was to be operatedand that Wiese would give him an opportunity to try it.The Respondent there-after did not put that hammer in operation.The Respondent introduced evidencethat there was no edge furnace work after Moore's layoff until sometime in Octoberand that no one was hired until October 25, 1957, when Russell Strait was hired.Wiese denied that Strait was hired as a replacement for Moore pointing out thatStrait was also working on the hammer and he could not qualify as a hammermanunless he had first worked 40 hours on the hammer. It was then stipulated thatStraitworked from October 25, 1957, until May 5, 1958, during which time heworked a total of 1,045 hours of which 490 hours represented edge furnace workand 5381/2 hours represented labor work, and 161/2 hours represented hammer-work.The work on the hammer was intermittent over a period of 4 days.Thus it is clear that Strait did the same work as Moore had done, with the excep-tion of 1612 hours of hammerwork.As an added reason for laying off Moore,Wiese and Miller testified that Moore had declined to do hammerwork becauseof his injured arm.Moore testified that he had told Wiese he would have to trythe hammerwork first in order to see if he could do it and was never given theopportunity.Moore denied Miller's testimony that he could not or would notgo on the hammerwork. I credit Moore's denials.Employees King, Rex, andFrantzwho did hammerwork all testified that they had never complained toWiese that Moore was making more money than they were.The issue presented by the layoff of Moore is not whether there existed onAugust 19, 1957, some justifiable ground for his layoff but whether the reasonsnow advanced were actually those which led to his layoff and were not based onany ground condemned by the Act.The existence of some justifiable groundfor discharge or layoff is no defense if it was not the "moving cause."(Wells,Incorporated v. N.L.R.B.,162 F. 2d 457, 460 (C.A. 9)).The asserted reason given by Wiese to Moore when laying him off that thehammermen were griping that he was earning more money than they did iswithout substance.The hammer crew testified they had never made such state-ments.While the record shows that the Respondent hired no one until October25,when it hired Strait, it is also true that Strait did the same work that Moorehad done with the exception of 16'/2 hours of intermittent work over a period of4 days on the hammer.Notwithstanding the evidence relating to the curtailment of the edge furnacework and Moore's possible inability to work as a hammerman, there is substantialevidence in the record to establish that the "moving cause" and the real reasonforMoore's layoff was an intent by the Respondent to forestall and discourageorganizational activities by its employees and membership by them in the Union.508889-60-vol. 12314 626DECISIONSOF NATIONALLABOR RELATIONS BOARDThe meeting of the employees called by Wiese on August 16, followed quicklyhis questioning of Colleen Noe as to the extent of union activities at the plant,wherein he ascertained that Moore was identified as talking to her and stating toother employees his views concerning the Union. In his talk to the employees,Wiese left little to their imagination as to what would happen if the Unionorganized the plant.Viewed against the background of interference, restraint, and coercion consistingof interrogation and threats of reprisal found to be violative of Section 8(a)(1)of the Act, above, and upon the entire record, I find that the layoff of FloydMoore on August 19, 1957, and subsequent failure to recall him were motivatedby Moore's interest in, and activities on behalf of, the Union, which were knownto the Respondent and which precipitated his layoff, thereby constituting dis-criminationwith respect to his hire and tenure of employment to discouragemembership in the Union in violation of Section 8(a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent has engaged in interrogation of employeesconcerning the Union, and has interfered with, restrained, and coerced its em-ployees in derogation of their rights secured by Section 7 of the Act, I shallrecommend that it cease and desist therefrom.Having found that the Respondent on August 19, 1957, discriminatorily laidoff employee Floyd Moore and has since failed to reinstate him, I shall recom-mend that the Respondent be ordered to offer him immediate and full reinstate-ment to his former or substantially equivalent position without prejudice to hisseniority and other rights and privileges, and make him whole for any loss hemay have suffered because of the discrimination against him by payment of asum of money equal to the amount he normally would have earned as wagesfrom the date of the discrimination to the date of the offer of reinstatement, lesshis net earnings during said period, with back pay computed on a quarterly basisin the manner established by the Board in F. W.Woolworth,90 NLRB 289.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to its employees by Section 7 ofthe Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1. InternationalUnion,UnitedAutomobile,Aircraft and Agricultural Imple-ment Workers of America, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.3.By discriminating with respect to the hire and tenure of employment ofFloydMoore, thereby discouraging the free exercise of the rights guaranteed bySection 7 of the Act and discouraging membership in and activities for theabove-named labor organization, the Respondent has engaged and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]